Title: From Thomas Jefferson to Wilt, Delmestre & Cie., 14 July 1787
From: Jefferson, Thomas
To: Wilt, Delmestre & Company



Gentlemen
Paris July 14. 1787.

I am honoured with your letter of the 9th. instant, announcing your draught for 138₶ 19s which shall be paid on sight. It has not yet been presented. I thank you for your attention to the Paccan  nuts, and will pray you to have a top nailed on the box and to forward it by the Diligence. I am always apprehensive of things being stopped on the road in shifting from one carriage to another, or at the barrieres where some duty is to be paid, when the parcel is not in the care of some one who accompanies it. But I imagine there are precautions to be taken to prevent this. I will be obliged to you to have this attention for me. If it can be so arranged as that all the expences shall be paiable here on delivery, it will be most convenient. The earth in the box should not be watered. I beg your pardon for this trouble and am with much esteem and regard gentlemen your most obedient & most humble servant,

Th. Jefferson

